Citation Nr: 9905819	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss and, if so, whether all of the 
evidence, both old and new, warrants the grant of service 
connection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel. 



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to January 1972.  Thereafter, he had many 
years of service in the Mississippi Air National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran's claim for 
tinnitus was not well-grounded and that the veteran had not 
presented new and material evidence to reopen his claim for 
bilateral hearing loss.  The veteran filed a timely notice of 
disagreement.  The veteran was then issued a statement of the 
case in August 1996; later that month, the RO received his 
substantive appeal.

This decision will address only the issue of entitlement to 
service connection for tinnitus.  The issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for bilateral hearing loss will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for tinnitus is plausible.


CONCLUSIONS OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although a claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1997).

A review of the record included the veteran's United States 
Army (USAR) medical records developed between October 1967 
and January 1972.  Initially, it is noted that a copy of the 
veteran's enlistment examination report has no been 
associated with the claims folder.  Nevertheless, on his 
October 1967 Report of Medical History for enlistment 
examination purposes, the veteran indicated that he never had 
and was not now having ear, nose and throat trouble.  
Clinical records developed in April 1970 indicated that the 
veteran was seen with complaints of left frontal orbital 
headaches following a car accident on April 3, 1970.  The 
impression was post-traumatic headache.  There was no mention 
of tinnitus during the veteran's active military service.  On 
his December 1971 Report of Medical History for separation 
examination purposes, the veteran again indicated that he 
never had and was not now having ear, nose and throat 
trouble.  The veteran's Report of Medical Examination shows a 
normal clinical evaluation of the ears and drums.

A review of the record also included the veteran's 
Mississippi Air National Guard (MANG) medical records 
developed between December 1972 and May 1979.  On his 
December 1972 Report of Medical History for annual flying 
examination purposes, the veteran indicated that he never had 
and was not now having ear, nose and throat trouble.  The 
Report of Medical Examination shows a normal clinical 
evaluation of the ears and drums.  There was no mention of 
tinnitus, i.e. ringing of the ears, during the veteran's 
National Guard service.  Similarly, his May 1979 Class II 
Fight examination shows a normal clinical evaluation of the 
ears and drums.

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from December 12, 1968, to December 6, 
1969.  His military occupational specialty (MOS) was that of 
an aviation unit commander.  Although the DD Form 214 did not 
mention of any combat-related decoration or citations, the 
veteran's service personnel records show, in pertinent part, 
that he received a Bronze Star for meritorious service in 
connection with military operations against hostile forces in 
Vietnam, as well as an Air Medal for meritorious achievement 
while participating in aerial flight over the Republic of 
Vietnam.

A November 1995 private audiogram report, developed for 
Lockheed-Martin, shows that although the veteran worked in a 
non-noise area, he had a hearing shift.  The veteran gave a 
history of being a helicopter (copter) pilot.

The United States Court of Veterans Appeals (Court) has 
stated that in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  That means 
that for a well-grounded claim for service connection, there 
must be a current disability, disease or injury during 
service, and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The Federal Circuit Court has held that section 1154(b) does 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but lightens 
the burden of a veteran who seeks benefits for an alleged 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Combee v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
Federal Circuit expounded that the statute sets forth a 
three-step analysis.  First, it must be determined whether 
there is "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  38 
U.S.C.A. § 1154(b) (West 1991).  Second, it must be 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  If both of these inquiries are met, 
a factual presumption arises that the alleged injury or 
disease is service-connected.  Third, it must be determined 
whether the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.

The Court concluded that "satisfactory evidence" in section 
1154(b) means "credible evidence."  Accord Caluza at 510 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The Federal 
Circuit then held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, there is 
"satisfactory evidence" to satisfy the first requirement of 
section 1154(b).

In the instant case, the veteran may have presented 
"satisfactory evidence," his claim, under penalty of 
perjury, as to the incurrence of tinnitus in wartime service.  
See 38 U.S.C.A. § 1154(b) (West 1991).  Nevertheless, in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  See Caluza, supra.  
After a contemporaneous review of the evidence of record, it 
is found that the veteran's claim of entitlement to service 
connection for tinnitus is not well grounded.  Although the 
veteran was treated for headaches following a car accident, 
his USAR medical records do not mention any complaints or the 
presence of tinnitus during the veteran's period of active 
duty service.  Although the veteran's MANG medical records 
were not specifically mentioned in the RO's May 1996 
decision, the Board's own review of these records indicates 
that they also fail to mention any complaints or the presence 
of tinnitus.  While the veteran and his representative aver 
that service connection is warranted, by virtue of the 
veteran's in-service head injury and acoustic trauma 
resulting from his MOS, the Board notes that the Court has 
held that in order to be well grounded, a claim must be 
supported by competent evidence, not just allegations.  
Tirpak, supra.  Lay parties are not competent to provide 
probative evidence as to matters requiring the expertise 
derived from specialized medical education and training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, it is the finding of the Board that the veteran's 
claim of entitlement to service connection for tinnitus is 
not well grounded.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the August 1996 Statement of the Case in which the 
appellant was informed, in pertinent part, that his service 
medical records were negative for head injury, acoustic 
trauma or tinnitus.  Furthermore, by this decision, the Board 
is informing the veteran of the evidence which is lacking and 
that is necessary to make his claim well grounded.


ORDER

The claim for entitlement to service connection tinnitus is 
denied as not well grounded.  


REMAND

The RO last denied service connection for bilateral hearing 
loss disability in a rating decision, on the merits, in 
November 1990.  Under appropriate laws and regulations, this 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998). Under 
applicable statutory law, "[n]ew and material evidence" is 
defined as that "not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(1998).

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided prior to the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record to 
determine whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for bilateral hearing loss.  
It is important that this analysis be 
conducted pursuant to 38 C.F.R. 
§ 3.156(a)  (1998), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356  (1998).  If, and 
only if, it is determined that the claim 
should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.  

2.  If the determination is adverse to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
The veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.  
No action is required by the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


